Citation Nr: 1824971	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-15 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for headaches, to include entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 10 percent for status post C5-6 disc herniation with spondylosis, degenerative disc and joint disease with surgical fusion prior to April 4, 2017, and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 20 percent for right upper extremity neuropathy.

4.  Entitlement to a disability rating in excess of 20 percent for left upper extremity neuropathy.

5.  Whether a notice of disagreement was timely filed with respect to a July 2014 decision that declined to reopen the claim for service connection for sleep apnea and adjustment disorder.     

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1991 to October 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Anchorage, Alaska Department of Veteran Affairs (VA) Regional Office (RO).

A July 2017 rating decision increased the Veteran's disability evaluation for the cervical spine disability from 10 percent to 20 percent effective April 4, 2017.  The Veteran filed a notice of disagreement (NOD) in August 2017 regarding the evaluation and effective date.  As the increase did not constitute a full grant of the benefits sought, the issues remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).
  
In November 2016 the Board remanded the claims for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

An August 2017 rating decision granted service connection for depressive disorder.  The Veteran filed an NOD with the effective date and evaluation.  An SOC was issued in January 2018.  The Veteran appealed the claim to the Board in a February 2018 VA Form 9.  As the claims have not yet been certified, they are not ripe for Board review.  As discussed in the November 2016 remand, entitlement to TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The August 2017 rating decision also denied the Veteran's TDIU claim.  As the case has not yet been certified to the Board, it is not ripe for Board adjudication. 


FINDINGS OF FACT

1.  Prior to January 15, 2015, the Veteran's headaches are manifested by, at worst, prostrating attacks occurring on average once a month over the previous several months. 

2.  From January 15, 2015, the Veteran's headaches are manifested by, at worst, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  In November 2016, the Director of Compensation Service denied entitlement to extraschedular TDIU due to his service-connected headache disability. 
 
4.  The evidence is not sufficient to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected headaches.

5.  Prior to April 4, 2017, the Veteran's cervical  spine disability manifested in no worse than forward flexion limited to 45 degrees and a combined range of motion of 200 degrees; muscle spasm and severe guarding are not shown.    

6.  From April 4, 2017, the Veteran's cervical spine disability manifested in no worse than forward flexion limited to 25 degrees; favorable ankylosis of the entire cervical spine is not shown. 

7.  The Veteran's neuropathy of the right upper extremity manifested in no worse than mild incomplete paralysis.  

8.  The Veteran's neuropathy of left upper extremity manifested in no worse than mild incomplete paralysis.  

9.  By a July 2014 rating decision, the RO declined to reopen the Veteran's service connection claim for sleep apnea; the Veteran was notified of that decision by in July 2014.

10.  The Veteran's notice of disagreement (NOD) was not received by the regional office until October 2016.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2015, the criteria for a rating in excess of 30 percent for headaches are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8100 (2017).

2.   From January 15, 2015, the criteria for a rating of 50 percent, but no higher, for headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8100 (2017).

3.  The criteria for extraschedular TDIU due to headaches are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2017). 

4.  The criteria for a disability rating in excess of 10 percent prior to April 4, 2017 for a cervical spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DC 5243 (2017).

5.  The criteria for a disability rating in excess of 20 percent from April 4, 2017 for a cervical spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DC 5243 (2017). 

6.  The criteria for a disability rating in excess of 20 percent for neuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 -4.14, 4.120-4.124a, Diagnostic Code 8611 (2017).

7.  The criteria for a disability rating in excess of 20 percent for neuropathy of the left lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 -4.14, 4.120-4.124a, Diagnostic Code 8611 (2017).

8.  The Veteran's NOD was not timely.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Headaches 

The Veteran's service-connected headaches are rated under DC 8100 (migraine).  38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 50 percent maximum rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A zero percent (noncompensable) rating is warranted with less frequent attacks.  Id. 

Neither the rating criteria nor the Court define "prostrating."  See Fenderson, 
12 Vet. App. 119 (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, however, Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's 1531 (32nd ed. 2012).

The Veteran asserts that his headaches disability is more disabling than reflected in his current 30 percent rating.  Having reviewed the record evidence, the Board finds that the Veteran's headache symptoms more nearly approximate the criteria for a 30 percent rating prior to January 15, 2015 and more nearly approximates the criteria for a 50 percent rating thereafter. 
 
Prior to January 15, 2015

During a February 2009 VA examination, the Veteran reported that his headaches manifested in visual aura including graying of fringes and severe photophobia.  He reported severe pain behind the eyes.  He also reported that he was treated with various drugs and biofeedback.  He reported that he stopped taking pills but continued biofeedback.  His last headache was one month earlier; it was incapacitating and he slept in a dark room for 6 hours.  He reported that he works at home and almost always goes to bed when a headache starts unless he is home alone with his children.  He reported headaches 4 times a month lasting 2 to 4 hours.  He indicated that about 4 times a year he gets an incapacitating headache that lasts 6 hours or more.  The Veteran reported having a headache weekly with less than half being prostrating in nature.  The Veteran reported that his headaches result in decreased concentration, poor social interactions, decreased manual dexterity, vision difficulty, lack of stamina, and pain.  

The Veteran was also afforded a VA examination in September 2012.  The Veteran reported experiencing weekly episodes lasting between 4 and 5 hours with photophobia.  The Veteran reported that his headaches are prostrating in nature however he had not worked for the past 18 months due to his cervical spine condition.  He reported a pain level of 10/10 and reported using over the counter medication with good results.  The Veteran reported the following symptoms: pain localized to one side of the head and sensitivity to light.  He denied nausea, vomiting, sensitivity to sound, changes in vision, and sensory changes.  He reported head pain lasting less than a day.  He reported prostrating attacks of migraine headache pain occurring more than once per month.  The examiner indicated that the Veteran did not have "very frequent" prostrating attacks and prolonged attack of migraine headache pain.  The examiner concluded that the Veteran's migraine headaches did not impact his ability to work.  The Veteran reported that less than half of his migraine headaches are prostrating in nature and that he was currently taking care of his child at home. 

The Board finds that prior to January 15, 2015, the Veteran's headache symptoms more nearly approximated the criteria for a 30 percent rating.  Although he reported headache symptoms weekly he indicated that less than half of his headaches were prostrating in nature and most lasted for 2 to 4 hours.  As such, the Board finds that prior to January 15, 2015, a rating in excess of 30 percent is not warranted. 

From January 15, 2015

The medical evidence shows a worsening of the Veteran's headache symptoms as of January 15, 2015. 

A January 2015 opinion from Dr. H.S. notes that the Veteran was unable to maintain substantially gainful employment due to headaches.  This statement raises the issue of entitlement to (extraschedular) TDIU in connection with the headaches rating issue.  See Rice, 22 Vet. App. at 453-54.

In a January 2015 headaches disability benefits questionnaire, Dr. H.S. indicated that the Veteran had been suffering with headaches for 22 years.  He reported that headaches have been more frequent and severe over the years.  The headaches typically begin behind the left eye and then migrate to the entire skull.  The Veteran reported the following symptoms: pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  The Veteran reported that head pain typically lasts 1 to 2 days.  The Veteran reported that he experienced both prostrating attacks of migraine headache pain and prostrating attacks of non-migraine headache pain more than once per month.  

The Veteran reported experiencing debilitating headaches 3 times a week.  The headaches result in him having to lie down in a dark room with ear plugs and a sleep mask.  Dr. H.S. reported that the Veteran would not be able to sustain gainful employment.  Dr. H.S. further opined that an increased rating is warranted for the Veteran's headaches.  Dr. H.S. explained the Veteran's headaches have increased in severity and frequency since the last VA examination in September 2012.  The Veteran currently had headaches 3 times a week lasting between 4 hours to a day and a half.  The Veteran experiences nausea and difficulty concentrating causing him to need to lie down in a dark room.  The Veteran also experiences occasional vomiting and blurred vision.  

Dr. H.S. also completed a form regarding the Veteran's ability to do work-related activities due to his headaches.  The Veteran reported that he misses 3 or more days of work per month due to headaches.  He reported that he leaves work early 3 or more days per month due to headaches.  He further reported that for more than 3 days per month he is unable to stay focused for at least 7 hours of an 8 hour work day.  Dr. H.S. concluded that the Veteran is unable to maintain substantially gainful employment due to his headaches.  

November 2016 VA treatment records show that the Veteran called and indicated that he was not getting relief from prescription or over-the-counter medications.  He reported he is unable to do things with his family because of the severity of his headaches.  He reported that his wife was concerned about his growing fatigue and extended periods of the migraines.  

An April 2017 VA examination report indicates that the Veteran reported daily headaches.  He was given Gabapatin, which he did not tolerate due to side effects.  The Veteran reported constant head pain, pulsating, throbbing, pain localized to one side of the head, pain on both sides of the head, and pain worsening with physical activity.  The Veteran also reported nausea, vomiting, sensitivity to light and sound, and sensory changes.  He reported his typical head pain lasts less than a day and occurs on both sides of the head.  He reported experiencing prostrating attacks of migraine and non-migraine headache pain.  The examiner reported that the Veteran's prostrating attacks were not productive of severe economic inadaptability.  

An MRI showed no acute intracranial abnormality.  Regarding functional impact the Veteran reported that his frequent headaches interfere with jobs because he has to take off work regularly.  He indicated he would have to take a day off each week but was able to do the job when he was present.  The examiner opined the Veteran was capable of sedentary work.  

The Board finds that from January 15, 2015, the Veteran's headache symptoms more nearly approximate the criteria for a 50 percent rating.  The Veteran reported having to miss work 3 or more days a month and he also reported having to leave work early 3 or more days per month.  He reported prostrating and prolonged attacks several days a week requiring him to wear ear plugs and a mask in a dark room.  As such, the Veteran's headache symptoms more nearly approximate the criteria for a 50 percent rating from January 15, 2015.   

The Board has also considered whether a 50 percent rating is warranted prior to January 15, 2015.  However, January 15, 2015 - the date of Dr. H.S.'s private medical opinion - is the earliest date upon which it is factually ascertainable that the Veteran's headaches worsened in severity.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

Here, the Board remanded the claim for referral to the Director of the Compensation Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See November 2016 Board Decision.  In a July 2017 decision, the Director of Compensation Service found that the Veteran's headache symptoms were contemplated by the schedular rating criteria and thus an extraschedular evaluation was not warranted.  

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."). Indeed, the Board is permitted to review the entirety of the proceedings below.  
38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

Also, while the Board is required to refer a claim for a TDIU award on an extraschedular basis to the Director for initial consideration, the Director's decision is not binding on the Board, nor must it be afforded the probative value of a medical opinion. Rather, it is to be considered an administrative decision that the Board reviews de novo, and the Board may grant a TDIU on an extraschedular basis after the issue has first been considered by the Director. See Wages v. McDonald, 27 Vet. App. 233 (2015) (providing that the Board is authorized to award an extraschedular TDIU after obtaining the Director's decision).

As such, in reviewing the Director's decision de novo, the Board agrees with the Director in finding that the Veteran's headache symptoms are contemplated by the schedular criteria and an extraschedular rating is not warranted.  The evidence shows the Veteran reports frequent prostrating attacks requiring the Veteran to miss work 3 or more days a month or leave work early 3 or more days a month.  Thus, the statement from Dr. H.S. that the Veteran is unemployable due to his headaches is inconsistent with the lay evidence and other evidence of record and does not persuasively show the Veteran is unemployable due to his headaches.  Accordingly, the evidence shows that the Veteran's headache disability interferes with his employment but does not preclude employment.  The functional restrictions the Veteran faces are contemplated by his assigned schedular evaluation.  In sum, the Veteran's headache symptoms do not show an exceptional or unusual disability picture manifested by marked interference with employment or frequent periods of hospitalization to warrant an extra-schedular evaluation.  Also, entitlement to a TDIU on an extraschedular basis is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Cervical Spine Disability 

The Veteran's neck disability is currently rated under DC 5343.  Under DC 5243, cervical spine disabilities can be rated under the General Rating Formula or under the Formula for Rating IVDS. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5243.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Under Diagnostic Code 5237, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 , whichever method resulted in the higher evaluation.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

The Veteran asserts that his cervical spine disability is more disabling than reflected in his 10 percent rating prior to April 4, 2017 and his 20 percent rating thereafter.  

Prior to April 4, 2017

In a September 2012 VA examination the Veteran reported that his neck condition had worsened.  He reported he underwent an anterior discectomy with C5-6 fusion.  He reported consistent pain exacerbated with motion and limited range of motion.  The Veteran reported flare-ups triggered by heavy activity.  

Range of motion testing showed forward flexion to 45 degrees with painful motion beginning at 45, extension to 25 degrees with painful motion beginning at 25 degrees, right lateral flexion to 25 degrees with painful motion beginning at 25 degrees, left lateral flexion to 25 degrees with painful motion beginning at 25 degrees, right lateral rotation to 40 degrees with painful motion beginning at 40 degrees, and left lateral rotation to 40 degrees with painful motion beginning at 40 degrees.  Combined range of motion was 200 degrees.  There was no additional limitation of motion with repetitive use testing.  

The Veteran showed less movement than normal, weakened movement, excess fatigability, and pain on movement.  Incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight bearing is not shown.  The Veteran had localized tenderness or pain to palpation.  The Veteran also showed guarding and/or muscle spasm, which did not result in abnormal gait or spinal contour.  The Veteran showed full muscle strength.  There was no muscle atrophy.  The examination was also positive for IVDS with no incapacitating episodes in the prior 12 months.  Imaging studies were positive for arthritis.  The examiner reported that although the Veteran was unemployed, his medical condition did not preclude him from obtaining sedentary work.  

A May 2013 private treatment record indicated the Veteran reported worsening cervical spine symptoms post surgery.  The Veteran's April 2012 MRI showed some post-surgical changes and no significant central impingement.  

Based on aforementioned evidence, the Veteran's cervical spine disability symptoms more nearly approximate the criteria for a 10 percent rating prior to April 4, 2017.  The Veteran showed forward flexion to 45 degrees and a combined range of motion of 200 degrees.  Forward flexion limited to 30 degrees, combined range of motion limited to 170 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour are not shown even with consideration of DeLuca.  See 38 C.F.R. § 4.71a, DC 5243.  

From April 4, 2017

An April 2017 VA examination report indicated that the Veteran developed a pinch nerve in 2011 and had surgery to fuse the C5 spine.  He reported that since the surgery his pain, numbness and hand swelling had not improved despite the fact that he had 3 upper extremity EMGs after surgery that were all unremarkable. 

He reported consistent pain and flare-ups.  Regarding functional loss he reported he is unable to turn his neck or look up without significant pain.  Range of motion testing showed forward flexion to 25 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  The Veteran's combined range of motion was 200 degrees.  The Veteran showed pain with forward flexion, extension, and right and left lateral rotation. There was objective evidence of localized tenderness or pain on palpation of the joint or associated tissue as a result of his arthritis.  The Veteran completed repetitive use testing and showed pain, fatigue, weakness, and lack of endurance.  Guarding and muscle spasm were also shown.  The Veteran showed full 5/5 muscle strength.  There was no muscle atrophy. 

Reflex testing showed hypoactive reflexes at the left and right biceps.  Reflexes were normal at the triceps and brachioradialis.  A sensory examination showed decreased sensation in the shoulder area and normal sensation in the forearms, hands, and fingers.  Radiculopathy symptoms showed mild pain, paresthesias, and numbness of the bilateral upper extremities.  The examination was negative for ankylosis.  The Veteran had IVDS of the cervical spine with no episodes requiring bed rest in the prior 12 months.  The Veteran's surgical scar was not painful or unstable and did not have a total area of 6 square inches or more. 

Based on the evidence, from April 4, 2017, the Veteran's cervical spine disability more nearly approximates the criteria for a 20 percent rating.  The Veteran's forward flexion was limited to 25 degrees.  However, the medical evidence is negative for favorable ankylosis of the entire cervical spine to warrant a 30 percent rating even with consideration of DeLuca.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board has also considered whether a 20 percent rating is warranted prior to April 4, 2017.  However, April 4, 2017 - the date of the most recent VA examination showing a worsening in cervical spine symptoms - is the earliest date upon which it is factually ascertainable the Veteran's cervical spine symptoms worsened. 
 
Neuropathy of the Bilateral Upper Extremities 

The Veteran's neuropathy of the bilateral upper extremities is rated under DC 8611 for impairment of the middle radicular group.  38 C.F.R. § 4.124a, DCs 8511.  Under Diagnostic Code 8611, for both the major and minor arms, mild incomplete paralysis warrants a 20 percent evaluation.  Moderate incomplete paralysis warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Severe incomplete paralysis warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Complete paralysis, adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected warrants a 60 percent rating for the minor arm and 70 percent rating for the major arm. 38 C.F.R. § 4.124a, Code 8611 (2017).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6.

The Veteran asserts that his current neuropathy of the left and right upper extremities are more disabling than reflected by their respective 20 percent ratings.   The Board finds that for the entire appeal period, the Veteran's neuropathy of the bilateral extremities more nearly approximate the criteria for a 20 percent rating.    

The Veteran reported his upper body strength and arms are significantly weaker.  See August 2012 Correspondence.  He reported nerve pain in his arms.  He reported tingling in his hands.  He reported the pain affects his sleep.  He further reported that he experiences limitation in dexterity and is constantly dropping things.  

In a September 2012 letter, the Veteran reported that before neck surgery he had limited/painful movement in his neck and tingling in his arms and hand.  He did not have any problems with strength in his arm.  He reported that after neck surgery he had worsening pains.  He reported sharp shooting pain in his neck and top of his head when he yawns.  He reported headaches and dizziness.  He reported his vision goes gray when he rises from a sitting position.  He indicated that the strength in his arms is significantly weaker.  He also reported increased numbness and ulna nerve pain in his arms.  He stated that his arms consistently hurt and his hands consistently tingle.  He stated he cannot do simple tasks with his hand and his dexterity is challenged by easy fatigue.  He reported he is constantly dropping things. 

During a September 2012 VA examination for his cervical spine, the Veteran reported upper extremity weakness and constant numbness of the middle, ring, and little finger in both hands as well as a tingling sensation.  He also complained of upper extremity pain associated with activities.  A reflex examination showed hypoactive biceps, triceps, and brachioradialis.  A sensory examination showed normal sensation in the bilateral shoulder area and the inner/outer forearms.  The Veteran showed decreased sensation in his left and right middle fingers.  The examination was positive for mild radiculopathy.  The Veteran reported moderate intermittent pain.  There was mild paresthesias/dysesthesias and numbness in the left and right upper extremities.   

The September 2012 peripheral nerve examination did not show pain, paresthesias or numbness attributable to a nerve condition.  The Veteran had full 5/5 muscle strength.  A reflex examination showed hypoactive biceps, triceps, and brachioradialis.  A sensory examination showed normal sensation in the shoulders and forearms.  A sensory examination showed decreased sensation in the left and right hand/fingers.  The Veteran's upper extremity nerves were all normal. 

May 2013 private treatment records show the Veteran complained of bilateral upper extremity weakness and paresthesias.  He experienced incoordination in his hands, tingling and numbness.   

In addition, a September 2013 private treatment note indicates that all tested nerves were within normal limits and examined muscles showed no evidence of electrical instability.  The impression was no electrodiagnostic evidence of right or left lumbosacral radiculopathy or peripheral radiculopathy.   

The Veteran underwent a VA examination in April 2017.  Reflex testing showed hypoactive reflexes at the left and right biceps.  Reflexes were normal at the triceps and brachioradialis.  A sensory examination showed decreased sensation in the shoulder area and normal sensation in the forearms, hands, and fingers.  Radiculopathy symptoms showed mild pain, paresthesias, and numbness of the bilateral upper extremities.

As such, the evidence shows that the Veteran's neuropathy of the right and left upper extremities manifested in mild incomplete paralysis to warrant a 20 percent rating, but no higher.  Moderate incomplete paralysis is not shown.    

Timeliness of NOD

The Veteran asserts that his Notice of Disagreement (NOD) in response to the AOJ's denial of his request to reopen a service connection claim for sleep apnea and adjustment disorder (claimed as depression) was timely.
  
In February 2014, the Veteran filed a claim to reopen his claims of service connection for sleep apnea and depression.  A July 2014 rating decision found that new and material evidence had not been received to reopen the Veteran's claims of service connection for sleep apnea and adjustment disorder.  The Veteran received notice of the decision on July 16, 2014.  

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2017).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).

The notice of disagreement must be filed with the VA office from which the claimant received notice of the determination unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has assumed jurisdiction over the applicable records. 38 C.F.R. § 20.300.

Here, the Veteran, through his attorney reports that the NOD was submitted in January 2015.  The evidence shows that the RO received the NOD and supporting documents, which were all dated January 2015, in October 2016.  Upon receipt of the documents, the RO sent a letter to the Veteran's attorney indicating that the Veteran's NOD was not timely.  

In an October 2016 correspondence, the Veteran's attorney indicated that the notice of disagreement regarding the July 2014 rating decision was faxed with a 21-22a dated January 22, 2015.  The attorney further reports that the law office received a request in September 2016 from a VA employee asking that they resend the January 2015 NOD because it was never processed in the Veteran's claims file.  The attorney has not submitted documentation to verify that a VA employee contacted him requesting that the Veteran resubmit the NOD.  

In support of the claim, the attorney also submitted a reported "fax confirmation" showing that 47 pages were faxed on January 27, 2015 but not identifying the actual documents faxed.  

The Board also notes however that in September 2014, the Veteran's attorney submitted a request for the Veteran's claims file which the RO responded to in October 2014.  The Veteran's attorney also submitted a VA Form 21-22a and agent-client fee contract signed November 19, 2014 and received by the RO November 25, 2014.   There is no 21-22a form of record dated January 22, 2015 as the attorney suggests.  

The Veteran has not adequately shown that VA mishandled any of the correspondence he submitted in conjunction with his claim.  Government employees, to include VA employees, are presumed to have properly discharged their official duties.  This "presumption of regularity" may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary"). 

Thus, the Board concludes that the NOD filed in connection with the July 2014 rating decision that declined to reopen claims for sleep apnea and adjustment disorder was not timely.  

      (CONTINUED ON NEXT PAGE)


























ORDER

Entitlement to a disability rating in excess of 30 percent for headaches, prior to January 15, 2015 is denied.

Entitlement to a disability rating of 50 percent, but no higher, for headaches from January 15, 2015 is granted subject to the provisions governing the award of monetary benefits. 

Entitlement to extraschedular TDIU due to headaches is denied. 

Entitlement to a disability rating in excess of 10 percent for a cervical spine disability prior to April 4, 2017 and in excess of 20 percent thereafter is denied. 

Entitlement to a disability rating in excess of 20 percent for right upper extremity neuropathy is denied. 

Entitlement to a disability rating in excess of 20 percent for left upper extremity neuropathy is denied. 

The notice of disagreement regarding the Veteran's request to reopen the claims of service connection for sleep apnea and adjustment disorder was not timely; the appeal is denied. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


